 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1353 
In the House of Representatives, U. S.,

May 25, 2010
 
RESOLUTION 
Supporting the goals and ideals of Student Financial Aid Awareness Month to raise awareness of student financial aid. 
 
 
Whereas education is the key to a successful future for many people in the United States;  
Whereas the ability of some students to attend an institution of higher education is conditional on the availability of student financial assistance;  
Whereas the cost of higher education continues to rise for 4-year private colleges and universities, 4-year public colleges and universities, 2-year community colleges, and for profit institutions;  
Whereas students and families across the United States are making important decisions about financing their education at an institution of higher education;  
Whereas efforts to increase awareness about student financial aid options are necessary for students across the United States to receive all of the financial aid available to them;  
Whereas increasing awareness about the Free Application for Federal Student Aid (FAFSA) ensures that more eligible students may benefit from Federal financial assistance;  
Whereas students must complete and submit a new FAFSA each school year to be considered for all forms of Federal financial aid;  
Whereas each year, about 16,000,000 students apply for financial aid by filling out the FAFSA;  
Whereas increasing access to Federal financial aid helps reduce students’ reliance on costly private loans; and  
Whereas Student Financial Aid Awareness Month will help call attention to the critical role financial assistance plays in helping students attending an institution of higher education: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Student Financial Aid Awareness Month;  
(2)encourages students and families across the United States to participate in activities being offered during Student Financial Aid Awareness Month; and  
(3)recognizes the importance of educating students and families about Federal student financial aid.  
 
Lorraine C. Miller,Clerk.
